DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE application filed 03/31/2021. The application is a continuation of application 14/511,697, now US Patent # 10,956,997.
Claims 1-18 are pending with claims 1 and 10 as independent claims.
This action is made Non-Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The courts consider a mental process (thinking) one that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas and the ‘basic tools of scientific and technological work’ that are open to all.’” 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). Accordingly, the “mental processes” abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ2d at 674-75, 674 (noting that the claimed “conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally,” i.e., “as a person would do it by head and hand.”). Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). A claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind is an example of a claim that recites a mental process. Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Regarding independent claim 1 (and similarly claim 10), the limitation of a computer system comprising an acquisition system configured and adapted to acquire information related to a user of the system from one or more databases in a plurality of third-party databases, the acquired information related to the user comprising personal information related to the user, event information related to an event associated with the user, and agency information acquired from one or more agencies and a portion of the agency information is related to the event associated with the user, as drafted, is a limitation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” “acquisition system,” “databases,” “third-party databases,” nothing in the claim language precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “acquire” in the context of this claim encompasses the user manually locating and obtaining information related to a user from one or more third party sources. 
The further limitation of the computer system comprising a formatting system configured and adapted to format the acquired information related to the user of the system, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “formatting system,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “format” in the context of this claim encompasses the user manually organizing or writing the acquired information.
The further limitation of the computer system comprising a system database configured to store and organize the acquired information, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system database,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “store and organize” in the context of this claim encompasses the user manually filing the information or simply writing it down in a way that it is easy to retrieve.
The further limitation of the acquisition system being configured to populate the data fields of a data table with the formatted acquired information, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “populate” in the context of this claim encompasses the user manually entering the information in fields of a drawn table or some other similar organizing matrix.
The further limitation of the computer system being adapted to correlate the agency information related to the event with the event information, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “computer system,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “correlate” in the context of this claim encompasses the user manually matching one set of information with another set of information, as may be performed by human judgment or evaluation of data. 
The further limitation of the computer system being adapted to, based on the correlation, select an appropriate document template in the plurality of document templates, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “select” in the context of this claim encompasses the user manually choosing a certain layout for a document.
Finally, the limitation of the computer system being adapted to populate fields in the selected appropriate document template for generating a formatted document, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “populate” in the context of this claim encompasses the user manually writing in or filling in designated spaces of a paper form document.
The limitation of dependent claim 2 (and similarly claim 11) of wherein the acquisition system is further configured to call out to an Application Programming Interface (API) of a third-party service provider for authenticating the user, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “acquisition system,” “Application Programming Interface (API),” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “call” in the context of this claim encompasses the user manually contacting a source of outside information such as another agency and introducing or otherwise authenticating his or her self.
The limitations of dependent claims 3 and 4 (and similarly claims 12 and 13), as drafted, under their broadest reasonable interpretation, cover performance of the limitation in the mind, at least because they merely describes the type of information considered event information and do not materially limit the scope of claims 1 and 10 in a way that would render them non-abstract. 
The limitation of dependent claim 5 (and similarly claim 14) of wherein the computer system is further adapted to determine, based on the correlation, whether the event information associated with the user meets statutory requirements for expunction, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “determine” in the context of this claim encompasses the user manually evaluating and judging whether or not a user meets certain judicial requirements for expunction, a task that is routinely performed by legal professionals.
The limitation of dependent claim 6 (and similarly claim 15) of wherein the formatted document is a petition for expunction, as drafted, under its broadest reasonable interpretation, cover performance of the limitation in the mind or with a pen and paper, at least because it merely describes the type of document created by the user and does not materially limit the scope of the independent claims in a way that would render them non-abstract.
The limitation of dependent claim 7 (and similarly claim 16) of wherein the computer system is configured to provide electronic filing options for filing the petition for expunction with an appropriate agency, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “computer system,” “electronic filing options,” nothing in the claim element precludes the limitation from practically being performed in the mind or with a pen and paper. For example, “provide” in the context of this claim encompasses the user manually suggesting filing options for filing a paper petition, a task that is routinely performed by legal professionals.
The limitation of dependent claim 8 (and similarly claim 17) of wherein the formatted document relates to a request to restrict access to at least a portion of the event information, as drafted, under its broadest reasonable interpretation, cover performance of the limitation in the mind or with a pen and paper, at least because it merely describes the content of the document and does not materially limit the scope of the independent claims in a way that would render them non-abstract.
Finally, the limitation of dependent claim 9 (and similarly claim 18) of wherein the formatted document relates to a request to seal records related to the event information, as drafted, under its broadest reasonable interpretation, cover performance of the limitation in the mind or with a pen and paper, at least because it merely describes the content of the document and does not materially limit the scope of the independent claims in a way that would render them non-abstract.
The judicial exception is not integrated into a practical application. In particular, the independent claims only recite, in addition to the generic computer components already discussed, one additional element – secure network communication with a plurality of third-party databases. This element is recited at a high-level of generality (i.e., as a generic secure network) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, claims 1-18 are not patent eligible.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,956,997. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The patent does not explicitly disclose the limitation, in claim 1, step a) 2), “a formatting system being configured and adapted to format the acquired information related to the user of the system;”. However, the patent discloses in [claim 5, step i)] “a script to reformat said event information acquired by said acquisition system into a format usable by said system database”. EX.: it appears that the script perform formatting to acquired information. 
The patent does not explicitly disclose, in claims 2 and 11, “wherein the authentication comprises calling out to an Application Programming Interface (API) associated with a third-party service provider and receiving personal information associated with the user”. However, the patent discloses in [claim 5] “a third party service provider database in network communication with said computer system, wherein said third party service provider database receives login information input by a user of said computer system, via said one or more input devices, and wherein said third party service provider database communications personal information relating to said user back to said computer system for authenticating said user;”. EX.: communication between third-party service provider with computer system would require Application Programming Interface (API) for two different applications to communicate with each others. 
The patent does not explicitly disclose the limitations of claims 8 and 17 that state “wherein the formatted document relates to a request to restrict access to at least a portion of the event information” and “wherein the formatted document relates to a request to seal records related to the event information” in claims 9 and 18. However, the patent discloses in claim 5 “wherein said one or more appropriate formatted expunction documents includes a petition for expunction.” EX.: the petition for expunction appears to be a request restrict access and/or to seal information such as the event information.

Instant application 
US Patent No. 10,956,997
11. The method of claim 10, further comprising 


authenticating the user, wherein the authentication comprises calling out to an Application Programming Interface (API) associated with a third-party service provider and receiving personal information associated with the user.


10. A method for automatically generating a formatted document, the method comprising:

b) determining agency information related to the event associated with the user by sending one or more queries to one or more third-party databases having agency information;




a) determining event information related to an event associated with a user by sending one or more queries to one or more third-party databases having event information;








c) correlating the event information associated with the user with the agency information related to the event;

















d) selecting a document template from a forms database, wherein the document template is related to the event information associated with the user, wherein the document template
includes a plurality of open fields;

e) generating the formatted document by populating the plurality of open fields on the document template that correlate with the event, the agency information, and personal information associated with the user.
1. A method for intelligently and automatically generating appropriate formatted event documents, comprising: 

a) authenticating the identity of a user; 












b) determining agency information available; 

c) collecting said agency information; 





d) matching an event associated with said user; 





e) determining an inferred event based at least in part on said event using an algorithm associated with said event, wherein said inferred event is directly related to said event; 

f) correlating and relating said inferred event with said event by examining said agency information; 

g) determining the type of document to create based on said inferred event by correlating said inferred event with said agency information; 


From claim 5
said computer system being further programmed to search said one or more forms databases for an appropriate document template, said computer system being further programmed to automatically generate one or more appropriate formatted expunction documents by populating fields on said document template with said personal information, said event-related agency information, and said event information associated with said user, wherein said one or more appropriate formatted expunction documents includes a petition for expunction.


h) generating a document, based on said determined type of document, by populating fields that correlate with said event, said inferred event, said agency information, and personal information associated with said user.



2. The method of claim 1 also comprising electronically filing said document with the appropriate agency based on said inferred event.


17. The method of claim 10, wherein the formatted document relates to a request to restrict access to at least a portion of the event information.

18. The method of claim 10, wherein the formatted document relates to a request to seal records related to the event information.

2. The system of claim 1, wherein the acquisition system is further configured to call out to an Application Programming Interface (API) of a third-party service provider for authenticating the user.
3. The method of claim 1 also wherein said authenticating the identity of a user is via secured third party providers.


From claim 5
wherein said one or more appropriate formatted expunction documents includes a petition for expunction.

















8. The system of claim 1, wherein the formatted document relates to a request to restrict access to at least a portion of the event information.

9. The system of claim 1, wherein the formatted document relates to a request to seal records related to the event information.


1. A system for automatically generating a formatted document, the system comprising:
a) a computer system comprising:
1) an acquisition system being in secure network communication with a plurality of third-party databases, the acquisition system being configured and adapted to acquire information related to a user of the system from one or more databases in the plurality of third-party databases;

2) a formatting system being configured and adapted to format the acquired information related to the user of the system;

3) a system database being configured to store and organize the acquired information, the system database being adapted to provide a data table having a plurality of data fields; and



b) wherein the acquired information related to the user comprises:
1) personal information related to the user;

2) event information, wherein the event information is related to an event associated with the user; and

3) agency information, wherein the agency information may be acquired from one or more agencies, and wherein at least a portion of the agency information is related to the event
associated with the user;

c) wherein the acquisition system is adapted to populate the data fields in the data table with the formatted acquired information;









4) a forms database being adapted to store a plurality of document templates;
4. A system for intelligently and automatically generating appropriate formatted event documents comprising: 

a computer system including a computer server and at least one computer terminal, said at least one computer terminal being connectable for remote communication through the internet with said computer server; and said computer system being programmed to perform a method for intelligently and automatically generating appropriate formatted event documents, said method including the steps of: 

authenticating the identity of a user; 


From claim 5
wherein said one or more appropriate formatted expunction documents includes a petition for expunction.






determining agency information available; 

collecting said agency information; 

matching an event associated with said user; 

determining an inferred event based at least in part on said event using an algorithm associated with said event, wherein said inferred event is directly related to said event; 

correlating and relating said inferred event with said event by examining said agency information; 



determining the type of document to create based on said inferred event; 

controlling said computer terminal to allow the user to review and reconfigure said event, said agency information, said inferred event, and said document by choosing selections from a group of selections displayed by said computer terminal; 

generating a document, based on said determined type of document, by populating fields that correlate with said event, said inferred event, said agency information, and personal information associated with said user; 

filing said document with the appropriate agency based on said inferred event; 

generating a report reflecting the success or failure of the document generation and filing.






From claim 5

said computer system being further programmed to search said one or more forms databases for an appropriate document template, said computer system being further programmed to automatically generate one or more appropriate formatted expunction documents by populating fields on said document template with said personal information, said event-related agency information, and said event information associated with said user, wherein said one or more appropriate formatted expunction documents includes a petition for expunction.

























3. The system of claim 1, wherein the event information includes relevant date information related to the event, arrest records, case status, charge type, misdemeanor class or felony degree,
related charges, case disposition records, and appeal status.

12. The method of claim 10, wherein the event information includes relevant data information related to the event, arrest records, case status, charge type, misdemeanor class or felony degree, related charges, case disposition records, and appeal status.



4. The system of claim 1, wherein the agency information associated with the event includes criminal code stats, codified rules of criminal procedure, internal agency policies, costs of filing
documents, and agency contact information.

13. The method of claim 10, wherein the agency information associated with the event includes criminal code status, codified rules of criminal procedure, internal agency policies, costs of filing
documents, and agency contact information.















































5. The system of claim 1, wherein the computer system is further adapted to determine, based on the correlation, whether the event information associated with the user meets statutory requirements for expunction.

14. The method of claim 10, further comprising determining, based at least in part on the correlation of the event information associated with the user with the agency information related to the event, whether the event information associated with the user meets statutory requirements for expunction.




6. The system of claim 5, wherein the formatted document is a petition for expunction.

15. The method of claim 14, wherein the formatted document is a petition for expunction.

7. The system of claim 6, wherein the computer system is configured to provide electronic filing options for filing the petition for expunction with an appropriate agency.

16. The method of claim 15, further comprising providing electronic filing options for filing the petition for expunction with an appropriate agency.
5. A system for intelligently and automatically generating appropriate formatted legal documents related to expunction comprising: a) a computer system including at least one computer terminal and a display device; b) one or more input devices; c) a third party service provider database in network communication with said computer system, wherein said third party service provider database receives login information input by a user of said computer system, via said one or more input devices, and wherein said third party service provider database communications personal information relating to said user back to said computer system for authenticating said user; 




d) one or more event information databases in network communication with said computer system, said one or more event information databases being configured for storing event records and/or event information associated with said user, wherein said event records and/or event information includes relevant date information related to an event, arrest records, case status, charge type, misdemeanor class or felony degree, related charges, case disposition records, and appeal status; 





e) one or more agency information databased in network communication with said computer system, said one or more agency information databases being configured for storing event-related agency information related to at least some of said event records and/or said event information associated with said user, wherein said event-related agency information includes criminal code status, codified rules of criminal procedure, internal agency policies, costs of filing documents, and agency contact information; 






f) an acquisition system being operable to query said third party service provider database, said one or more event information databases, and said one or more agency information databases, whereby in response to said query, said acquisition system acquires data associated with said user, via a secure network connection, from said one or more third party service provider databases, said one or more event information databases, and said one or more agency information databases; g) a system database configured for storing said personal information and said event information associated with said user; 

h) one or more forms databases configured for storing categories of legal forms including appropriate forms related to expunction; 

i) said acquisition system being configured to employ a script to reformat said event information acquired by said acquisition system into a format usable by said system database; j) said system database comprising a data table having a plurality of data fields; k) said acquisition system being further configured to populate said data fields with said reformatted event information; l) said computer system being programmed to correlate said event-related agency information with said reformatted event information from said data table through use of a conversion table that instructs said computer system to assign values to variables based on said event information associated with said user; 






m) said computer system being further programmed to determine, based at least in part on said correlation, whether said event information associated with said user meets statutory requirements for expunction; 









n) upon determination that said event information associated with said user meets statutory requirements for expunction, said computer system being further programmed to search said one or more forms databases for an appropriate document template, said computer system being further programmed to automatically generate one or more appropriate formatted expunction documents by populating fields on said document template with said personal information, said event-related agency information, and said event information associated with said user, wherein said one or more appropriate formatted expunction documents includes a petition for expunction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. (US 2009/0150442, pub. Jun. 11, 2009, hereinafter as Barnard) in view of Goodman et al. (2005/0257134, pub. 11/17/2005, hereinafter as Goodman).

As per claim 1, a system for automatically generating formatted document, the system comprising: 
a) a computer system, (Barnard discloses in [0022] “The aggregator service 115 may be implemented on any computer or computing system, whether monolithic or distributed”), comprising: 
1) an acquisition system being in secure network communication with a plurality of third-party databases, the acquisition system being configured and adapted to acquire information related to a user of the system from one or more databases in the plurality of third-party databases; (Barnard discloses in [0015] “The facility includes an aggregator service 115 that collects POI information and converts the POI information, if necessary, into a format that is utilized by the facility.” And in [0019] “When an ID is scanned by an operator of the scanning device 130, the scanning device determines if the ID includes information matching one or more of the records associated with person-of-interests. In some embodiments, all of the scanned information must match the information in a record of a person of interest. In some embodiments, only a portion of the scanned information must match the information in a record of a person of interest. One or more of the matching records may be displayed to the operator on the scanning device.” And in [0024] “FIG. 3 is a representation of a user interface 300 that enables an operator to manually select one or more data sources 105a, 105b, . . . 105z. The data sources are represented in a list 310 that has a check box associated with each data source. An operator may select one or more data sources to be scanned by checking the box next to each data source. After selections have been made, a start button 320 is selected to initiate the aggregation process. Information about each data source may be presented to the operator in a source information region 330.” EX.: the user here may be person of interest POI. Information of POI may be acquired by a system operator in behave of the POI. The information may be acquired from multiple databases)
2) a formatting system being configured and adapted to format the acquired information related to the user of the system; (Barnard discloses in [0015] “The facility includes an aggregator service 115 that collects POI information and converts the POI information, if necessary, into a format that is utilized by the facility.” EX.: the acquired information of the POI may be converted into a format utilized by the facility)
3) a system database being configured to store and organize the acquired information, the system database being adapted to provide a data table having a plurality of data fields; (Barnard discloses in [0055] “It will be appreciated that rather than having each record 500 associated with a single person of interest, a table may be constructed wherein each entry identifies a file comprising the POI information associated with that person of interest entry.” EX.: the acquired information may be organized in a data table have columns and rows. See fig. 5) and
4) a forms database being adapted to store a plurality of document templates; (Barnard discloses in [0027] “A template provides a set of rules that allows data from data sources to be parsed and converted, if necessary, into data that may be manipulated by the facility…the facility generates a new template or selects an existing template each time the facility aggregates POI information from an item or data source. In some embodiments, the facility stores an indication of a generated or selected template associated with an item and/or data source, such that the template need not be generated each time that the item or data source is accessed.”)
b) wherein the acquired information related to the user comprises:
1) personal information related to the user; (Barnard discloses in [0009] “A hardware and/or software facility for aggregating information about persons-of-interest for use in an identification system is disclosed. Person-of-interest information may include, for example, crimes or/and activities for which a person has been suspected, charged, or convicted. Person-of-interest information may also include descriptive characteristics of a person, such as a person's name, alias, height, weight, date of birth ("DOB"), or other information that may be used to identify a person.”)
2) event information, wherein the event information is related to an event associated with the user; (Barnard discloses in [0054] “An actions attribute 535 is used to identify acts or crimes for which the person has been suspected, charged, or convicted. A warrant date attribute 540 is used to identity if or when a warrant has been issued. A source attribute 550 is used to identify the data source from which the POI information was collected. A threat attribute 555 is used to store a perceived threat level that is generated by the facility for the person of interest. A remarks attribute 560 is used to store any other data, such as raw text, that the facility may learn about the person of interest.” EX.: event information may be acts or crimes the POI committed as indicated in column 535 as murder and/or unlawful fight event and details of the crime in column 560. See fig. 5) and
3) agency information, wherein the agency information may be acquired from one or more agencies, and wherein at least a portion of the agency information is related to the event associated with the user; (Barnard discloses in [0054] “A source attribute 550 is used to identify the data source from which the POI information was collected.” EX.: the agency information may be the data source from which the POI information was collected. Column 550 discloses the name of the agency, which is the Seattle FBI. See fig. 5)
c) wherein the acquisition system is adapted [to populate the data fields in the data table] with the formatted acquired information; (Barnard discloses in [0055] “a representative record 500 containing POI information associated with a person of interest. Record 500 includes one or more entries 505, each entry representing aggregated POI information associated with a person of interest. Each entry 505 includes values for a number of attributes which characterize the person of interest.” EX.: representative record 500 appears to represent populated data fields with acquired POI information)
d) the computer system being adapted to:
1) correlate the agency information related to the event with the event information; (Barnard discloses in [0055] “a representative record 500 containing POI information associated with a person of interest. Record 500 includes one or more entries 505, each entry representing aggregated POI information associated with a person of interest. Each entry 505 includes values for a number of attributes which characterize the person of interest.” EX.: the source of information related to the crime committed by the POI appears to be correlated in the representative record 500. The event may be “murder” and/or “unlawful fight”, the event information may be attributes information about the POI, date of the event, and the remark row and column field providing details about the event)
2) based at least in part on the correlation, select an appropriate document template in the plurality of document templates; (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.” EX.: the “wanted poster” may represent an appropriate document template for “wanted poster”) and
3) [populate fields on the selected appropriate document template] for generating the formatted document; (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.” EX.: the “wanted poster” may represent an appropriate document template for “wanted poster”. The sections in the poster may represent fields for different content information such as the header may be populated with “WANTED BY THE FBI”, the body populated with images and text of the POI, and footer may be populated by information about the source of the information).
Barnard does not explicitly disclose
c) wherein the acquisition system is adapted to populate the data fields in the data table with the formatted acquired information; populate fields on the selected appropriate document template. However, Goodman, in an analogous art, discloses in ([Abstract] “automatically fill one or more fields across a diverse array of web forms…a number of features of database fields as well as constraints can be employed to facilitate assignments of database entries to form values--particularly when the web form has never been seen before by the autofill system.” And in [0045] “an intelligent autofill system 100 that facilitates automatically entering data into form fields on a webpage.” EX.: automated technique to automatically populate data fields into form fields of existing forms)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barnard with the teaching of Goodman because “The present invention relates to an improved data entry technique for use by a browser in a variety of different web forms that minimizes user effort.” Goodman [0006.]

Claim 2. The rejection of the system of claim 1 is incorporated, wherein the acquisition system is further configured to call out to an Application Programming Interface (API) of a third-party service provider for authenticating the user; (Barnard discloses in [0013] “Data sources 105a, 105b . . . 105z may be accessed through a public or private network 110, such as the Internet or local area network, and data may be retrieved via web service calls, database queries, web site scraping, data queries, or other access techniques known to those skilled in the art. For example, facility 100 may include a web crawler that browses a network in a methodical, automated manner looking for data sources 105a, 105b . . . 105z containing POI information… POI information may also include permissions associated with a person or persons, such as an authorization to enter a controlled facility.” And in [0024] “FIG. 3 is a representation of a user interface 300 that enables an operator to manually select one or more data sources 105a, 105b, . . . 105z. The data sources are represented in a list 310 that has a check box associated with each data source. An operator may select one or more data sources to be scanned by checking the box next to each data source. After selections have been made, a start button 320 is selected to initiate the aggregation process. Information about each data source may be presented to the operator in a source information region 330” (emphasis added). EX.: the operator may utilize API to be permitted to login the facility).

Claims 3 and 12. The rejection of the method of claim 10 is incorporated, Barnard further discloses wherein the event information includes relevant data information related to the event, arrest records, case status, charge type, misdemeanor class or felony degree, related charges, case disposition records, and appeal status (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.”). Thus, Bernard discloses the limitation at least because it teaches the capture and formatting of some information that is used to generate the posters. The particular type of information claimed herein constitutes non-functional descriptive matter and thus is not patent eligible.

Claims 4 and 13. The rejection of the method of claim 10 is incorporated, Barnard further discloses wherein the agency information associated with the event includes criminal code status, codified rules of criminal procedure, internal agency policies, costs of filing documents, and agency contact information (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.”). Thus, Bernard discloses the limitation at least because it teaches the capture and formatting of some information that is used to generate the posters. The particular type of information claimed herein constitutes non-functional descriptive matter and thus is not patent eligible.

Claims 6 and 15. The rejection of the method of claim 14 is incorporated, Barnard further discloses wherein the formatted document is a petition for expunction (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.”). Thus, Bernard discloses the limitation at least because it teaches the capture and formatting of some information that is used to generate the posters. The particular type of information claimed herein constitutes non-functional descriptive matter and thus is not patent eligible.

Claims 7 and 16. The rejection of the method of claim 15 is incorporated, further comprising Barnard does not explicitly disclose providing electronic filing options for filing the petition for expunction with an appropriate agency. However, Goodman, in an analogous art, discloses in ([Abstract] “automatically fill one or more fields across a diverse array of web forms…a number of features of database fields as well as constraints can be employed to facilitate assignments of database entries to form values--particularly when the web form has never been seen before by the autofill system.” And in [0045] “an intelligent autofill system 100 that facilitates automatically entering data into form fields on a webpage.” EX.: automated technique to automatically populate data fields into form fields of existing forms. An existing form may be a petition for expunction form that can be generated utilizing the auto-filing of Goodman)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barnard with the teaching of Goodman because “The present invention relates to an improved data entry technique for use by a browser in a variety of different web forms that minimizes user effort.” Goodman [0006].

Claims 8 and 17. The rejection of the method of claim 10 is incorporated, Barnard further discloses wherein the formatted document relates to a request to restrict access to at least a portion of the event information (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.”). Thus, Bernard discloses the limitation at least because it teaches the capture and formatting of some information that is used to generate the posters. The particular type of information claimed herein constitutes non-functional descriptive matter and thus is not patent eligible.

Claims 9 and 18. The rejection of the method of claim 10 is incorporated, Barnard further discloses wherein the formatted document relates to a request to seal records related to the event information (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.”). Thus, Bernard discloses the limitation at least because it teaches the capture and formatting of some information that is used to generate the posters. The particular type of information claimed herein constitutes non-functional descriptive matter and thus is not patent eligible.

Claim 10. A method for automatically generating a formatted document, the method comprising:
a) determining event information related to an event associated with a user by sending one or more queries to one or more third-party databases having event information; (Barnard discloses in [0054] “An actions attribute 535 is used to identify acts or crimes for which the person has been suspected, charged, or convicted. A warrant date attribute 540 is used to identity if or when a warrant has been issued. A source attribute 550 is used to identify the data source from which the POI information was collected. A threat attribute 555 is used to store a perceived threat level that is generated by the facility for the person of interest. A remarks attribute 560 is used to store any other data, such as raw text, that the facility may learn about the person of interest.” EX.: event information may be acts or crimes the POI committed as indicated in column 535 as murder and/or unlawful fight event and details of the crime in column 560. See fig. 5)
b) determining agency information related to the event associated with the user by sending one or more queries to one or more third-party databases having agency information; (Barnard discloses in [0054] “A source attribute 550 is used to identify the data source from which the POI information was collected.” EX.: the agency information may be the data source from which the POI information was collected. Column 550 discloses the name of the agency, which is the Seattle FBI. See fig. 5)
c) correlating the event information associated with the user with the agency information related to the event; (Barnard discloses in [0055] “a representative record 500 containing POI information associated with a person of interest. Record 500 includes one or more entries 505, each entry representing aggregated POI information associated with a person of interest. Each entry 505 includes values for a number of attributes which characterize the person of interest.” EX.: the source of information related to the crime committed by the POI appears to be correlated in the representative record 500. The event may be “murder” and/or “unlawful fight”, the event information may be attributes information about the POI, date of the event, and the remark row and column field providing details about the event)
d) selecting a document template from a forms database, wherein the document template is related to the event information associated with the user, wherein the document template includes a plurality of open fields; (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.” EX.: the “wanted poster” may represent an appropriate document template for “wanted poster”. The sections in the poster may represent fields for different content information such as the header may be populated with “WANTED BY THE FBI”, the body populated with images and text of the POI, and footer may be populated by information about the source of the information)
e) generating the formatted document by populating the plurality of open fields on the document template that correlate with the event, the agency information, and personal information associated with the user; (Barnard discloses in [0026] “"wanted posters" are in a format known to the facility. The wanted person's name is usually first and in capital letters, and may be followed by a string of aliases. An example "wanted poster" is shown in FIG. 4A… FIG. 4B shows a portion of the HTML code used to generate the wanted poster shown in FIG. 4A.” And in [0027] “the facility may utilize one or more templates that specify the format of the data on a per-data-item or per-data-source basis. For example, the format of the data may include attribute types, values and/or arrangements of characters, numbers, punctuation, etc.” EX.: the “wanted poster” may represent an appropriate document template for “wanted poster”. The sections in the poster may represent fields for different content information such as the header may be populated with “WANTED BY THE FBI”, the body populated with images and text of the POI, and footer may be populated by information about the source of the information).

Claim 11. The rejection of the method of claim 10 is incorporated, further comprising authenticating the user, wherein the authentication comprises calling out to an Application Programming Interface (API) associated with a third-party service provider and receiving personal information associated with the user; (Barnard discloses in [0013] “Data sources 105a, 105b . . . 105z may be accessed through a public or private network 110, such as the Internet or local area network, and data may be retrieved via web service calls, database queries, web site scraping, data queries, or other access techniques known to those skilled in the art. For example, facility 100 may include a web crawler that browses a network in a methodical, automated manner looking for data sources 105a, 105b . . . 105z containing POI information… POI information may also include permissions associated with a person or persons, such as an authorization to enter a controlled facility.” And in [0024] “FIG. 3 is a representation of a user interface 300 that enables an operator to manually select one or more data sources 105a, 105b, . . . 105z. The data sources are represented in a list 310 that has a check box associated with each data source. An operator may select one or more data sources to be scanned by checking the box next to each data source. After selections have been made, a start button 320 is selected to initiate the aggregation process. Information about each data source may be presented to the operator in a source information region 330.” EX.: the operator may utilize API to be permitted to login the facility).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Goodman in view of (EXPUNCTIONS IN TEXAS by Texas Young Lawyers Association, published 2010, hereinafter as Texas Young, pages 1-16).

Claims 5 and 14. The rejection of the method of claim 10 is incorporated, further comprising Barnard does not explicitly disclose determining, based at least in part on the correlation of the event information associated with the user with the agency information related to the event, whether the event information associated with the user meets statutory requirements for expunction. However, Texas Young discloses in pages 5-6 “person cannot file a petition seeking expunction of a felony charge that has been dismissed if the statute of limitations for the crime subject to the dismissal has not yet expired. The statute of limitations is the amount of time that the state or county has to prosecute an action against a person after that person has been arrested for an offense. The statute of limitations is different depending on the crime, but most are at least three years.” EX.: the statute of limitation may be statutory requirement for expunction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barnard with the teaching of Texas Young because “The person applying for the expunction, known as the Petitioner, will have to prepare and file the Petition or hire an attorney to do so. The Petition should include certain personal identifying information of the Petitioner, the offense charged, when the arrest occurred, when the alleged offense occurred, the name of the arresting agency and a list of all of the agencies or facilities that may have a record of the arrest…After completing the Petition, it will need to be filed with the proper court.” Texas Young [pages 5-6].


Conclusion
THIS ACTION IS MADE NONFINAL.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/
Examiner, Art Unit 2178
12/17/2022

/SHAHID K KHAN/Examiner, Art Unit 2178